
	
		II
		112th CONGRESS
		1st Session
		S. 1837
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Lee (for himself,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Paul,
			 Mr. Risch, and Mr. Blunt) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to modify and permanently extend the incentives to reinvest foreign earnings in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding America
			 Act.
		2.FindingsCongress finds the following:
			(1)United States multinational companies have
			 an estimated $2,300,000,000,000 held in foreign accounts that could be used to
			 invest in domestic economic recovery and employment growth.
			(2)Multinational
			 companies are not investing those profits domestically due to high
			 taxes.
			(3)The United States
			 Treasury is not receiving any revenue from those foreign holdings.
			(4)Congress should
			 encourage the investment of repatriated monies in domestic interests.
			3.Modification and permanent extension of the
			 incentives to reinvest foreign earnings in the United States
			(a)Repatriation subject to 5 percent tax
			 rateSubsection (a)(1) of section 965 of the Internal Revenue
			 Code of 1986 is amended by striking 85 percent and inserting
			 85.7 percent.
			(b)Permanent
			 extension To elect repatriationSubsection (f) of section 965 of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(f)ElectionThe
				taxpayer may elect to apply this section to any taxable year only if made on or
				before the due date (including extensions) for filing the return of tax for
				such taxable
				year.
					.
			(c)Repatriation
			 includes current and accumulated foreign earnings
				(1)In
			 generalParagraph (1) of section 965(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the sum of the current and accumulated earnings
				and profits described in section 959(c)(3) for the year a deduction is claimed
				under subsection (a), without diminution by reason of any distributions made
				during the election year, for all controlled foreign corporations of the United
				States
				shareholder.
						.
				(2)Conforming
			 amendments
					(A)Section 965(b) of
			 such Code is amended by striking paragraphs (2) and (4) and by redesignating
			 paragraph (3) as paragraph (2).
					(B)Section 965(c) of
			 such Code is amended by striking paragraphs (1) and (2) and by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3),
			 respectively.
					(C)Paragraph (3) of
			 section 965(c) of such Code, as redesignated by subparagraph (B), is amended to
			 read as follows:
						
							(3)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States
				shareholder.
							.
					(d)Clerical
			 amendments
				(1)The heading for
			 section 965 of the Internal Revenue Code of 1986 is amended by striking
			 Temporary.
				(2)The table of
			 sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by striking Temporary dividends and inserting
			 Dividends.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
